Case 1:16-cv-00375-FPG-JJM Document 95-13 Filed 03/25/19 Page 1 of 3




                EXHIBIT 13
Case 1:16-cv-00375-FPG-JJM Document 95-13 Filed 03/25/19 Page 2 of 3




                         Employee Benefits Plans Committee
                                  March 8, 201 O




                                                  ~M&TBanl<
                                                      Understanding what's important"
  Case 1:16-cv-00375-FPG-JJM Document 95-13 Filed 03/25/19 Page 3 of 3




4009 & Trailing 1 Year (1/1/09-12/31/09) Highlights -
Top/Bottom Performing Funds Relative to Benchmarks
Top Performing 4Q09 - Harbor International Fund
  •   Strong security selection, particularly in emerging markets and financials, contributed to 4009
      benchmark relative outperformance
  •   No changes in team, philosophy and process

Bottom Performing 4009 - MTB Large Cap Value Fund (NWQ)
  •   Poor security selection, primarily in healthcare, utilities and consumer staples, hurt 4009
      performance
  •   No changes in team, philosophy or process

Top Performing Trailing 1 Year - T. Rowe Price Retirement 2030 Fund
  •   Majority of outperformance due to manager selection, specifically Value, Growth Stock and
      International Stock Funds. Also, tactical allocation to HY bonds.
  •   No changes in team, philosophy or process

Bottom Performing Trailing 1 Year - MTB Prime Money Market Fund
  •   MTB Prime Money Market outperformed benchmark by 0.06%
  •   Vanguard Inst'! Index outperformed benchmark by 0.17%
  •   Next bottom performer was MTB International Equity Fund - outperformed benchmark
      by0.99%


                                                 2                                      ~M&TBank
